                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

ROBERT EUGENE DYAS                                                          PLAINTIFF

V.                        CASE NO. 5:18-cv-242-BRW-BD

TERRY FORD, et al.                                                       DEFENDANTS


                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 8th day of February, 2019.


                                                    /s/ Billy Roy Wilson_______________
                                                    UNITED STATES DISTRICT JUDGE
